Case 19-19281-MBK            Doc 31      Filed 07/02/19 Entered 07/02/19 13:46:52              Desc Main
                                         Document     Page 1 of 4


Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorney for SN Servicing Corporation
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------X
                                                                    :CASE NO.: 19-19281
                                                                    :
                                                                    :CHAPTER: 13
                                                                    :
  IN RE:                                                            :HON. JUDGE.:
                                                                    :Michael B. Kaplan
  Clifton Lee Vaughn                                                :
  Marya Christine Vaughn                                              HEARING DATE:
                                                                    :
                                                                      July 9, 2019 at 9:00am
                                                                    :
                                                                    :
                                                                    :
  Debtor

  ------------------------------------------------------------X

                      NOTICE OF OBJECTION TO CONFIRMATION OF PLAN

        PLEASE TAKE NOTICE that SN Servicing Corporation (“Secured Creditor”), the

holder of a mortgage on real property of the debtor(s), by and through its undersigned attorneys,

hereby objects to the confirmation of the Chapter 13 Plan on grounds including:


    1. Secured Creditor is the mortgagee pursuant to the Note and Mortgage executed by Debtor
       on September 28, 2005, pledging the real property located at 1425 Colorado Street, Toms
       River, NJ 08753(the “Property”) as security.

    2. Debtor(s) plan fails to provide for the claim of Secured Creditor. The objecting creditor is
       due arrears of approximately $69,011.73 with a total estimated claim amount of
       $298,350.69, which will be set forth in a Proof of Claim to be filed prior to bar date.

    3. Debtor(s) plan as proposed appears to contemplate that there will be no cure for the
       prepetition arrears of Secured Creditor unless or until the property is sold. Moreover, the
Case 19-19281-MBK       Doc 31    Filed 07/02/19 Entered 07/02/19 13:46:52              Desc Main
                                  Document     Page 2 of 4


      debtor(s) are obligated to cure the arrears due to the objecting creditor within a
      reasonable time pursuant to 11 U.S.C § 1322 (b)(5). Accordingly, in the event that the
      ongoing sale efforts are not successful, the plan fails to satisfy the confirmation
      requirements of 11 U.S.C. § 1325(a)(1).

   4. Secured Creditor objects to the value as indicated in Debtor’s petition. Secured Creditor
      requests additional time to obtain a valuation of the property.

   5. Debtor(s) seeks to modify the rights of Secured Creditor, which is the holder of a claim
      secured only by a security interest in real property that is not the principal residence of
      the debtor(s). As indicated above, Debtor may not have equity in the property, and any
      potential sale could be a short sale, to which Secured Creditor must approve. In addition,
      Secured Creditor objects to six (6) month time period for the Debtor to be able to sell the
      property as the proposed plan indicates. Furthermore, Debtor’s proposed plan fails to
      provide any supporting information or documentation regarding the sale, retaining a
      broker, listing agreement etc. If there is in fact equity in the property, Secured Creditor
      objects to any order unless the loan is paid in full based off a payoff provided at closing.
      Secured

   6. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy Code
      and is not proposed in good faith.

   7. Debtor(s) proposed plan does not provide that Secured Creditor retain its lien.

   8. Debtor(s) proposed plan is not feasible.

   9. Debtor(s) proposed plan fails to comply with other applicable provisions of Title 11.


      In the event any portion of the claim is deemed to be an unsecured claim as defined by
   the Code, objection is hereby made pursuant to 11 U.S.C § 1325(a)(4) and 1325(b), et seq.
   unless the plan provides for full payment of the claim.


                                                             FRIEDMAN VARTOLO LLP
                                                             85 Broad Street Suite 501
                                                             New York, New York 10004
                                                             Attorneys for Secured Creditor,

                                                             By: /s/ Jonathan Schwalb
                                                             Jonathan Schwalb, Esq.

      Date: July 2, 2019
Case 19-19281-MBK               Doc 31     Filed 07/02/19 Entered 07/02/19 13:46:52      Desc Main
                                           Document     Page 3 of 4


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for SN Servicing Corporation as            Case No.:                19-19281
                                                                             ____________________
     Servicer for US Bank Trust N.A., as Trustee of
     the SCIG Series III Trust                            Chapter:                    13
                                                                             ____________________


     In Re:                                               Adv. No.:          ____________________
     Clifton Lee Vaughn                                   Hearing Date:     July 9, 2019 at 10:00 AM
                                                                             ____________________
     Marya Christine Vaughn
                                                          +RQJudge:          Michael B. Kaplan
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Theodore Weber              :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           SN Servicing Corporation       in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                       July 2, 2019        , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Objection to Confirmation of Plan



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           July 2, 2019                                  /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 19-19281-MBK        Doc 31   Filed 07/02/19 Entered 07/02/19 13:46:52         Desc Main
                                  Document     Page 4 of 4




 Name and Address of Party Served         Relationship of               Mode of Service
                                         Party to the Case
Clifton Lee Vaughn                                           ‫ ܆‬Hand-delivered
1425 Colorado Drive
                                       Debtor(s)             ‫ ܆‬Regular mail
Toms River, NJ 08753
                                                             ‫ ܆‬Certified mail/RR
Marya Christine Vaughn
1425 Colorado Drive                                          ‫ ܆‬E-mail
Toms River, NJ 08753                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                             ‫ ܆‬Other _____________________
                                                               (as authorized by the court *)

William H. Oliver, Jr.                                       ‫ ܆‬Hand-delivered
William H. Oliver, JR
2240 State Highway 33                 Debtor(s) Attorney     ‫ ܆‬Regular mail
Suite 112                                                    ‫ ܆‬Certified mail/RR
Neptune, NJ 07753
                                                             ‫ ܆‬E-mail
                                                             ‫ ܆‬Notice of Electronic Filing (NEF)
                                                             ‫ ܆‬Other _____________________
                                                               (as authorized by the court *)

Albert Russo                                                 ‫ ܆‬Hand-delivered
Standing Chapter 13 Trustee
CN 4853                               Trustee                ‫ ܆‬Regular mail
Trenton, NJ 08650-4853                                       ‫ ܆‬Certified mail/RR
                                                             ‫ ܆‬E-mail
                                                             ‫ ܆‬Notice of Electronic Filing (NEF)
                                                             ‫ ܆‬Other _____________________
                                                               (as authorized by the court *)

U.S. Trustee                                                 ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee              U.S. Trustee           ‫ ܆‬Regular mail
One Newark Center Ste 2100                                   ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                             ‫ ܆‬E-mail
                                                             ‫ ܆‬Notice of Electronic Filing (NEF)
                                                             ‫ ܆‬Other _____________________
                                                               (as authorized by the court *)



                                             2
